Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 04/18/2022 responding to the Office Action 02/17/2022 provided in the rejection of claims 1-14, 16-19 and 22-15.
2.    Claims 1, 17 and 24 have been amended and claim 26 has been added.
3.    This office action is based on Applicants’ amendment filed on 04/18/2022 and an interview conducted on 06/30/2022 with Applicants’ representative Attorney Judith A. Szepesi (Reg. No. 39,393).

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Judith A. Szepesi (Reg. No. 39,393).
6.	Claims 1-9, 11-14, 16, 18-19 and 22-25 are allowed.
7.	Claims 10, 17 and 26 are canceled
8.    The application has been amended as follows: 

IN THE CLAIMS:

1.	(Currently Amended) A software defined manufacturing system comprising:
a physical robotic cell including a plurality of sensors, the physical robotic cell controlled by a recipe instructing the robotic cell to perform a process;
a memory to collect operational data from the physical robotic cell, the operational data including the process and concurrent data from the plurality of sensors;
a processor implementing a digital twin of the physical robotic cell, the digital twin configured with sensor data and state data from the physical robotic cell to represent the physical robotic cell; 
	wherein the recipe is tested on the digital twin, and the recipe is then remotely deployed to the physical robotic cell and a set of dependencies is identified for a particular command or action in the recipe;
	wherein the digital twin is used to validate and monitor the robotic cell and provide a visual representation of the physical robotic cell, the digital twin configured to enable previewing of actions of the physical robotic cell during a process, track the actions of the physical robotic cell during the process, and review the actions after the process, and provide a non-visual representation of the physical robotic cell; and
an integrated debugger to enable debugging the physical robotic cell utilizing the recipe and the operational data from the of the physical robotic cell, the integrated debugger configured to display a step-by-step execution of the recipe, with associated operational data on the digital twin;
wherein data aggregation collects and logs data from cameras and the plurality of sensors in the physical robotic cell for training, tracking effectiveness of the recipe by machine learning; and 
a machine learning and self-improvement system to iteratively alter settings in the physical robotic cell, monitor and evaluate results of the alteration, and provide continuous improvement of process parameters.

2.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
a configuration management system to track a state of the physical robotic cell, the configuration management system enabling deploying changes to the physical robotic cell, and rolling back changes from the physical robotic cell.

3.	(Currently Amended) The software defined manufacturing system of claim 2, wherein the state of the physical robotic cell includes hardware, software, settings, and the recipe.

4.	(Currently Amended) The software defined manufacturing system of claim 2, further comprising:
deployment management system to enable deployment of one or more configuration changes to the physical robotic cell, wherein the deployment management system enables deployment to a selected one or more robotic cells via a cloud-based system.

5.	(Previously Presented) The software defined manufacturing system of claim 1, further comprising: 
wherein the physical robotic cell is calibrated using the sensors, and calibration data is used to update the digital twin.

6.	(Original) The software defined manufacturing system of claim 1, further comprising:
development tools to create the recipe using declarative programming; 
a compiler to compile the recipe to robotic commands; and
one or more drivers associated with devices of the physical robotic cell, to translate the robotic commands to device-specific commands, thereby enabling device agnostic recipes.

7.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
a programming interface to create the recipe based on data obtained from the physical robotic cell, the programming interface providing an application user interface based on a topology of the physical robotic cell.

8.	(Currently Amended) The software defined manufacturing system of claim 7, wherein the recipe is compiled to device-specific commands, which enables use of a heterogeneous set of parts within the physical robotic cell, abstracting the recipe from a particular device definition.

9.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
one or more of the physical robotic cells defining a physical micro-factory to perform a process;
wherein individual robotic cells in the physical micro-factory can be reconfigured, such that the physical micro-factory continues to function when a new robotic cell is added or a robotic cell is removed from the physical micro-factory.

10.	(Canceled).

11.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
an inspection system configured to utilize the sensors in the physical robotic cell to provide in-process inspection which need not be directly connected to a current process.

12.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
a design-for-manufacture-or-automation (DFMA) system to use develop computer aided design (CAD) data for a product to be manufactured based on manufacturing capabilities of the physical robotic cell [[cells]]. 

13.	(Currently Amended) The software defined manufacturing system of claim 12, wherein the CAD data is refined based on the sensor data and the state data from the physical robotic cell.

14.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
automatically generating a portion of the recipe based on data from a computer aided design (CAD) system.

16.	(Currently Amended) The software defined manufacturing system of claim 1, wherein the integrated debugger enables one or more of: remote live debugging of the physical robotic cell using the logged sensor data, replay of a set of steps on the digital twin using the logged sensor data, and simulation debugging on the digital twin.

17.	(Canceled).

18.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
the integrated debugger further configured to enable stepwise debugging while controlling the physical robotic cell. 

19.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
a micro-factory enabling reconfiguration of individual robotic cells, to continue functioning when a robotic cell is added to, or removed from, the micro-factory.

22.	(Currently Amended) The software defined manufacturing system of claim 1, further comprising:
a network interface in the physical robotic cell, enabling the physical robotic cell to be upgraded remotely.

23.	(Currently Amended)  The software defined manufacturing system of claim 1, further comprising:
the integrated debugger further configured to provide instant replay for debugging, enabling the digital twin to mirror each of the actions of the physical robotic cell at varying speeds based on the operational data and the recipe, to enable investigation of what occurred during a process.

24.	(Currently Amended)  A computer-implemented method of operating software defined manufacturing system comprising:
executing a recipe in a physical robotic cell including a plurality of sensors, the recipe instructing the robotic cell to perform a process;
collecting operational data from the physical robotic cell, the operational data including the process and concurrent data from the plurality of sensors;
implementing a digital twin of the physical robotic cell, the digital twin configured with sensor data and state data from the physical robotic cell to represent the physical robotic cell; 
wherein the recipe is tested on the digital twin, and the recipe is then remotely deployed to the physical robotic cell and a set of dependencies is identified for a particular command or action in the recipe;
wherein the digital twin is used to validate and monitor the robotic cell and provide a visual representation of the physical robotic cell, the digital twin configured to enable previewing of actions of the physical robotic cell during a process, track the actions of the physical robotic cell during the process, and review the actions after the process, and provide a non-visual representation of the physical robotic cell; and
debugging the physical robotic cell utilizing the recipe and the operational data from the of the physical robotic cell, the integrated debugger configured to display a step-by-step execution of the recipe, with associated operational data on the digital twin;
collecting and logging data from cameras and the plurality of sensors in the physical robotic cell for training, tracking effectiveness of the recipe by machine learning; and
iteratively altering settings in the physical robotic cell, monitoring and evaluating results of the alteration, and providing continuous improvement of process parameters by a machine learning and self-improvement system. 

25. (Currently Amended) The computer-implemented method of claim 24, further comprising: 
combining a plurality of the physical robotic cells to define a physical micro- factory to perform a second process; 
wherein one or more of the physical robotic cells in the physical micro-factory can be reconfigured for executing the second process.

26.	(Canceled).

	Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
Claim 1
a.	Mcgregor et al. (US Pub. No. 20210138651 A1 – art of record) discloses 
 A software defined manufacturing system comprising:
a physical robotic cell including a plurality of sensors, the physical robotic cell controlled by a recipe instructing the robotic cell to perform a process;

a processor implementing a digital twin of the physical robotic cell, the digital twin configured with sensor and state data from the physical robotic cell to represent the physical robotic cell; 
	wherein the recipe is tested on the digital twin, and the recipe is then remotely deployed to the physical robotic cell and 
	wherein the digital twin is used to validate and monitor the robotic cell and provide a visual representation of the physical robotic cell, 




b.	Stump et al. (US Pub. No. 2021/0096824 A1 – herein after Stump). Stump discloses 
A software defined manufacturing system comprising:
a physical robotic cell including a plurality of sensors, the physical robotic cell controlled by a recipe instructing the robotic cell to perform a process;
a memory to collect operational data from the physical robotic cell, the operational data including the process and concurrent data from the plurality of sensors;
a processor implementing a digital twin of the physical robotic cell, the digital twin configured with sensor and state data from the physical robotic cell to represent the physical robotic cell; 
	wherein the recipe is tested on the digital twin, and the recipe is then remotely deployed to the physical robotic cell and 
	wherein the digital twin is used to validate and monitor the robotic cell and provide a visual representation of the physical robotic cell, 



c.	Thomsen et al. (US Pub. No. 2020/0365329 A1 – art of record --herein after Thomsen).  Thomsen discloses
A software defined manufacturing system comprising:
a physical robotic cell including a plurality of sensors, the physical robotic cell controlled by a recipe instructing the robotic cell to perform a process;
a memory to collect operational data from the physical robotic cell, 
a processor implementing a digital twin of the physical robotic cell, the digital twin configured with sensor and state data from the physical robotic cell to represent the physical robotic cell; 
	wherein the recipe is tested on the digital twin, and the recipe is then remotely deployed to the physical robotic cell and 
	wherein the digital twin is used to validate and monitor the robotic cell and provide a visual representation of the physical robotic cell, 



Mcgregor and Stump and Thomsen do not disclose
a set of dependencies is identified for a particular command or action in the recipe;
the digital twin configured to enable previewing of actions of the physical robotic cell during a process, track the actions of the physical robotic cell during the process, and review the actions after the process;
an integrated debugger to enable debugging the physical robotic cell utilizing the recipe and the operational data from the execution of the recipe of the physical robotic cell, the integrated debugger configured to display a step-by-step execution of the recipe, with associated operational data on the digital twin;
wherein data aggregation collects and logs data from cameras and the plurality of sensors in the physical robotic cell for training, tracking effectiveness of the recipe by machine learning; and 
a machine learning and self-improvement system to iteratively alter settings in the physical robotic cell, monitor and evaluate results of the alteration, and provide continuous improvement of process parameters.
The prior art of record when viewed individually or in combination does not disclose or render obvious the features of these claimed limitations and in combination in all other limitations/elements as claimed in claim 1.  Thus, claim 1 and its depend claims are allowed.

Claim 24
Claim 24 recites limitations as the same as claim 1; therefore, claim 24 and its dependent claims are also allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aichele et al. (US Patent No. 9,811,074 B1) discloses the system further includes a robot controller operable to execute the virtual test cases in parallel in the physics-based simulated environment, measure a success of the execution, and store training and validation data to a historical database to train a machine learning algorithm. The robot controller may continuously execute the virtual test cases and use the machine learning algorithm to adjust parameters of the control strategy until optimal test cases are determined – See Abstract and specification for more details.
Dailey et al. (US Pub. No. 2018/0356895 A1) discloses Machine learning (ML) is the general practice of mathematical and statistical methods concerned with learning parameters for an algorithm from repeated examples to generate a repeatable response – See paragraph [0011].
Ravi et al. (US Pub. No. 2021/0046639 A1) discloses a manufacturing process adopting the reconfigurable robotic manufacturing cells that can work conjointly and yet have the capabilities to be reconfigured to disconnect from other cells and handle multiple tasks – See Abstract and specification for more details.
Barajas et al. (US Pub. No. 2015/0239127 A1) discloses a robotic system includes a robot, sensors which measure status information including a position and orientation of the robot and an object within the workspace, and a controller. The controller, which visually debugs an operation of the robot, includes a simulator module, action planning module, and graphical user interface (GUI) – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192